Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 6 is cancelled.
Claims 1-5, and 7-17 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim-4, “wherein the funnel comprises a oppositely disposed port portion and a nozzle portion” has been changed to “wherein the funnel comprises an oppositely disposed port portion and a nozzle portion”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claim-1:  A first zipper surrounding a sidewall of the hollow body, and the first zipper is configured to divide the hollow body into two parts when the first zipper is unzipped” in combination with the rest of the claim language is not taught or suggested by the prior art.
“Claim-7: Wherein the first zipper is configured to divide the hollow body into a smaller upper part and a larger lower part when the first zipper is unzipped; when the first zipper is closed, the lower part clads a larger area of a side wall of the pruning chamber than the upper part” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 3651                                                                     

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653